Citation Nr: 1008609	
Decision Date: 03/08/10    Archive Date: 03/17/10

DOCKET NO.  09-08 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an increased rating for bilateral hearing 
loss rated as 10 percent disabling.

2.  Entitlement to an increased rating for bilateral pronated 
feet, pes planus with moderate heel valgus and early 
hammertoes, metatarsalgia rated as 30 percent disabling.

3.  Entitlement to an increased rating for residual of 
frostbite, left foot, rated as 30 percent disabling.

4.  Entitlement to an increased rating for residual of 
frostbite, right foot, rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	John S. Berry

ATTORNEY FOR THE BOARD

C. Bruce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1953 to June 
1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2008 rating determination 
of a Regional Office (RO) of the Department of Veterans 
Affairs (VA) in Lincoln, Nebraska.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The competent medical evidence of record shows that the 
Veteran demonstrates Level V hearing acuity in the right ear 
and Level IV hearing acuity in the left ear.

2.  It is not shown that the symptoms associated with the 
Veteran's bilateral pronated feet, pes planus with moderate 
heel valgus and early hammertoes, metatarsalgia, more closely 
resemble that of an amputation of a lower extremity at or 
above the knee.  

3.  It is not shown that the symptoms associated with the 
Veteran's residuals of frostbite, left foot, more closely 
resemble that of an amputation of a lower extremity at or 
above the knee.

4.  It is not shown that the symptoms associated with the 
Veteran's residuals of frostbite, right foot, more closely 
resemble that of an amputation of a lower extremity at or 
above the knee.
CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for service-connected bilateral hearing loss have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b), (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 4.7, 4.85, Diagnostic Code 
6100 (2009).

2.  The criteria for an evaluation in excess of 30 percent 
for bilateral pronated feet, pes planus with moderate heel 
valgus and early hammertoes, metatarsalgia have not been met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.1, 
4.2, 4.7, 4.10, 4.68, Part 4, Diagnostic Codes 5167 and 5276 
(2009).

3.  The criteria for an evaluation in excess of 30 percent, 
for service-connected residuals of frostbite, to left foot, 
have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.68, Part 4, Diagnostic 
Codes 5167 and 7122 (2009).

4.  The criteria for an evaluation in excess of 30 percent 
for service-connected residuals of frostbite to right foot, 
have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.68, Part 4, Diagnostic 
Codes 5167 and 7122 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of (1) the information 
and evidence not of record that is necessary to substantiate 
a claim, (2) which information and evidence VA will obtain, 
and (3) which information and evidence the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159 (2009); see also 73 Fed. Reg. 23,353-6 (April 
30, 2008) (codified at 38 C.F.R. § 3.159 (May 30, 2008)).  
See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  

After careful review of the claims file, the Board finds that 
the letter dated in October 2008 fully satisfied the duty to 
notify provisions.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1) (2009); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  In this regard, this 
letter advised the Veteran what information and evidence was 
needed to substantiate the claim decided herein.  The letter 
also requested that the Veteran provide enough information 
for the RO to request records from any sources of information 
and evidence identified by the Veteran, as well as what 
information and evidence would be obtained by VA, namely, 
records like medical records, employment records, and records 
from other Federal agencies.  

On March 3, 2006, the Court issued a decision in Dingess v. 
Nicholson, 19 Vet. App. 473, 484 (2006), which held that the 
VCAA notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  The October 2008 letter 
provided this notice to the Veteran.  

The Board observes that the October 2008 letter was sent to 
the Veteran prior to the December 2008 rating decision.  The 
VCAA notice with respect to the elements addressed in this 
letter was therefore timely.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  In this regard, the notice provided in 
the October 2008 letter fully complied with the requirements 
of 38 U.S.C.A. § 5103(a), 38 C.F.R. § 3.159(b) (2009), and 
Dingess, supra.

Therefore the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the Veteran that any additional 
information or evidence is needed.

The Board finds that VA has also fulfilled its duty to assist 
the Veteran in making reasonable efforts to identify and 
obtain relevant records in support of the Veteran's claims 
and providing a VA examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c)(4)(i) (2009).  In this regard, 
the Veteran's service treatment, VA treatment records, and VA 
examination reports are associated with the claims folder.  

The Veteran was afforded compensation and pension (C&P) 
examinations in accordance with his claims in October 2008.  
38 C.F.R. § 3.326(a) (2009).  To that end, when VA undertakes 
to provide a VA examination or obtain a VA opinion, it must 
ensure that the examination or opinion is adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the 
Board finds that the VA examinations obtained in this case 
are more than adequate, as they are predicated on a full 
reading of the VA medical records.  It considers all of the 
pertinent evidence of record, and provides a complete 
rationale for evaluations provided, relying on and citing to 
the records reviewed.  Accordingly, the Board finds that VA's 
duty to assist with respect to obtaining a VA examination or 
opinion with respect to the issue on appeal has been met.  
38 C.F.R. § 3.159(c) (4) (2009).

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the Veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations and the record is ready for 
appellate review.

Analysis

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2009).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2009). 

Where an increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is of primary concern.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).  VA's determination of 
the "present level" of a disability may result in a 
conclusion that the disability has undergone varying and 
distinct levels of severity throughout the entire time period 
the increased rating claim has been pending and, 
consequently, staged ratings are appropriate for an increased 
rating claim when the factual findings show distinct time 
periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007). 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2008).

In considering the severity of a disability, it is essential 
to trace the medical history of the Veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2009).  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of any disability present.  38 C.F.R. § 4.2 
(2009); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  
Although the regulations do not give past medical reports 
precedence over current findings, the Board is to consider 
the Veteran's medical history in determining the 
applicability of a higher rating for the entire period in 
which the appeal has been pending.  Powell v. West, 13 Vet. 
App. 31, 34 (1999).

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10 (2009).

I.  Hearing Loss

The Rating Schedule provides a table for rating purposes 
(Table VI) to determine a Roman numeral designation (I 
through XI) for hearing impairment, established by a state-
licensed audiologist including a controlled speech 
discrimination test (Maryland CNC), and based upon a 
combination of the percent of speech discrimination and the 
pure tone threshold average which is the sum of the pure tone 
thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by 
four.  38 C.F.R. 
§ 4.85 (2009).  Table VII is used to determine the percentage 
evaluation by combining the Roman numeral designations for 
hearing impairment of each ear.  The horizontal row 
represents the ear having the poorer hearing and the vertical 
column represents the ear having the better hearing.  Id.

When the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VI A, whichever results in the higher numeral.  
Each ear will be evaluated separately.  38 C.F.R. § 4.86(a) 
(2009).

When the puretone threshold is 30 decibels or less at 1000 
Hertz, and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VI A, 
whichever results in the higher numeral.  That numeral will 
then be elevated to the next higher Roman numeral.  38 C.F.R. 
§ 4.86(b) (2009).

The Veteran's service-connected hearing loss is currently 
assigned a 10 percent evaluation pursuant to 38 C.F.R. § 4.85 
(2009), Diagnostic Code 6100.  Hearing loss is evaluated 
under 38 C.F.R. §§ 4.85, 4.86 (2009), Diagnostic Code 6100, 
Tables VI, VIA, VII of VA's rating schedule.  

The record reflects that the Veteran exhibited pure tone 
thresholds in the right ear of 30 dB at 1000 Hz, 60 dB at 
2000 Hz, 70 dB at 3000 Hz, and 75 dB at 4000 Hz with a speech 
recognition score of 68 percent and pure tone thresholds in 
the left ear of 25 dB at 1000 Hz, 60 dB at 2000 Hz,  70 dB at 
3000 Hz, and 80 dB at 4000 Hz with a speech recognition score 
of 76 percent at the October 2008 audiological examination.  

The October 2006 audiometric results reveal that the Veteran 
demonstrated Level V hearing acuity in the right ear (with a 
puretone threshold average of 58.75 dB and speech 
discrimination score of 68 percent) and Level IV hearing 
acuity in the left ear (with a puretone threshold average of 
58.75 and speech discrimination score of 76 percent).  Table 
VII (Diagnostic Code 6100) provides a 10 percent disability 
rating for the hearing impairment demonstrated in this 
examination.  38 C.F.R. § 4.85 (2009).  

The Board acknowledges the Veteran's statements in his August 
2008 claim that his hearing impairment has worsened.  
Regarding the Veteran's statements, the Board acknowledges 
that he is competent to give evidence about his experiences; 
i.e., he is competent to report that he is having greater 
trouble hearing.  See Charles v. Principi, 16 Vet. App. 370, 
274 (2002) (finding Veteran competent to testify to 
symptomatology capable of lay observation); Layno v. Brown, 6 
Vet. App. 465, 469 (1994) (noting competent lay evidence 
requires facts perceived through the use of the five senses).  
However, the Veteran is not competent to testify that his 
hearing has worsened to a compensable level under the 
diagnostic code 6100.  Where a determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required.  See Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).  There is no indication in the record that the 
Veteran is a medical professional.  Therefore, as a 
layperson, he is not competent to provide evidence that 
requires medical knowledge because he lacks the requisite 
professional medical training, certification, and expertise 
to present opinions regarding diagnosis and etiology.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The Board 
affords greater probative weight to the medical evidence.

The Board acknowledges that in Martinak v. Nicholson, 21 Vet. 
App. 447, 455 (2007), the Court held that, relevant to VA 
audiological examinations, in addition to dictating objective 
test results, a VA audiologist must fully describe the 
functional effects caused by a hearing disability in his or 
her final report.  In the present case, the VA audiological 
evaluation of record does not contain findings relevant to 
the impact of the Veteran's hearing on his daily and 
occupational living.  However, the Board notes that in 
Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009), 
the Federal Circuit notes that the phrase "daily life" as 
used in Part 4 of 38 C.F.R., can be cited to Subpart A, which 
provides "regulations prescribing the policies and 
procedures for conducting VA medical examinations."  See 
Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  The 
Court has previously noted that regulations governing 
procedures for conducting VA medical examinations are not 
considered part of the rating schedule because, "[t]he 
rating schedule consists only of those regulations that 
establish disabilities and set forth the terms under which 
compensation shall be provided.  A regulation prescribing the 
policies and procedures for conducting a VA medical 
examination does not serve these purposes."  As such, the 
Federal Circuit stated that while the effects of daily life 
are relevant to the doctor conducting the examination, these 
effects are not relevant to disability rating specialist.  
Therefore, while it is noted that the October 2008 VA 
examination failed to address the impact of the Veteran's 
hearing loss on his daily living, the Board finds, in relying 
on the decision in Vazquez-Flores v. Shinseki, 580 F.3d 1270 
(Fed. Cir. 2009), that it is not necessary to do so and 
therefore will proceed with the decision.  See Vazquez-Flores 
v. Shinseki, 580 F.3d 1270, 1280 (Fed. Cir. 2009).

Based on the foregoing, the Board finds that the Veteran's 
hearing loss more closely approximates the criteria for the 
currently assigned 10 percent rating and entitlement to an 
increased rating on a schedular basis is not warranted.  Hart 
v. Mansfield, 21 Vet. App. 505 (2008).  

Finally, in Thun v. Peake, 22 Vet. App. 111, 115 (2008), the 
Court held that the determination of whether a Veteran is 
entitled to an extra-schedular rating under 38 C.F.R. 
§ 3.321(b) is a three-step inquiry, beginning with a 
threshold finding that the evidence before VA "presents such 
an exceptional disability picture that the available 
schedular evaluations for that service-connected disability 
are inadequate."  In other words, the Board must compare the 
level of severity and symptomatology of the Veteran's 
disability with the established criteria found in the rating 
schedule for that disability; if the criteria reasonably 
describe the Veteran's disability level and symptomatology, 
then his disability picture is contemplated by the rating 
schedule.  Id.

The Board notes that there is no evidence of record that the 
Veteran's hearing loss warrants a higher rating based on an 
extraschedular basis.  38 C.F.R. § 3.321(b) (2009).  Any 
limits on the Veteran's employability due to his hearing loss 
have been contemplated in a noncompensable rating under 
Diagnostic Code 6100.  The evidence also does not reflect 
that the Veteran's hearing loss has necessitated any frequent 
periods of hospitalization or caused marked interference with 
unemployment.  Indeed, the record indicates that the Veteran 
is retired.  Thus, the record does not show an exceptional or 
unusual disability picture not contemplated by the regular 
schedular standards that would warrant the assignment of an 
extraschedular rating.  Since application of the regular 
schedular standards is not rendered impracticable in this 
case, the Board is not required to refer this matter to the 
RO for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1) (2009) for consideration of the assignment of 
an extraschedular evaluation.  

In reaching this conclusion, the Board notes that under the 
provisions of 38 U.S.C.A. § 5107(b) (West 2002), the benefit 
of the doubt is to be resolved in the claimant's favor in 
cases where there is an approximate balance of positive and 
negative evidence in regard to a material issue.  The 
preponderance of the evidence, however, is against the 
Veteran's claim and that doctrine is not applicable.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

II.  Bilateral Pronated Feet and Bilateral Cold Injury 
Residuals (Frostbite)

Historically, the Veteran was awarded service connection for 
bilateral pronated feet, pes planus with moderate heel valgus 
and early hammertoes, metatarsalgia.  The Veteran is 
currently rated as 30 percent disabling under Diagnostic Code 
5276 with respect to this issue.  See 38 C.F.R. § 4.71a 
Diagnostic Code 5276.  The Veteran was also awarded service 
connection for residuals of frostbite, right and left foot.  
The Veteran is currently rated as 30 percent disabling for 
each foot under Diagnostic Code 7122.  

The "Amputation Rule" provides that the combined rating for 
disabilities of an extremity shall not exceed the rating for 
the amputation at that elective level, were amputation to be 
performed.  38 C.F.R. § 4.68 (2009).  Pursuant to this rule, 
loss of use of the foot warrants a 40 percent rating.  
38 C.F.R. § 4.71a, Diagnostic Code 5167 (2009).  The next 
higher rating, 60 percent, requires an amputation not 
improvable by prosthesis controlled by natural knee action, 
an amputation of a leg with defective stump and thigh 
amputation recommended, or an amputation of the middle or 
lower third of the thigh.  38 C.F.R. § 4.71a, Diagnostic Code 
5162 to 5164.

In the present case, the combined rating for all of the 
Veteran's foot disabilities, both right and left feet, is a 
minimum of 40 percent disabling or a maximum of 70 percent 
disabling, effective October 10, 2002.  In this regard, the 
Veteran is currently rated bilaterally for his pronated feet, 
pes planus with moderate heel valgus and early hammertoes, 
metatarsalgia.  Diagnostic Code 5276 allows for a 30 percent 
rating bilaterally and a 20 percent rating unilaterally.  As 
such, if the currently assigned 30 percent for bilateral 
pronated feet is used in conjunction with the 30 percent 
assigned for the residuals of frostbite to determine the 
Veteran's combined rating, then the Veteran currently has a 
combined rating of 50 percent in each his right and his left 
foot.  If however, the unilateral rating of 20 percent for 
pronated feet is applied for each foot, then the Veteran's 
combined rating with regard to his foot disabilities is 40 
percent.  Finally, if all three currently assigned 30 percent 
evaluations are combined, they equal 70 percent, which 
exceeds the 60 percent evaluation which would be assigned if 
the two maximum 40 percent evaluations were assigned under 
Diagnostic Code 5167.  In any of the evaluations, the Veteran 
either meets or exceeds the maximum 40 percent allowable 
under the "amputation rule."  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5167.

In order for the Veteran to be entitled to a higher rating 
for his service-connected bilateral pronated feet, pes planus 
with moderate heel valgus and early hammertoes, metatarsalgia 
and service-connected residuals of frostbite, there must be 
competent evidence that the Veteran's service-connected 
disabilities of the feet more nearly approximate an 
amputation which warrants a 60 percent rating.  Otherwise, 
the Veteran is already in receipt of a combined rating in 
excess of that provided by law, and ratings in excess of 30 
percent for bilateral pronated feet, pes planus with moderate 
heel valgus and early hammertoes, metatarsalgia, and ratings 
in excess of 30 percent for residuals of frost bite, both 
right and left foot, must be denied as a matter of law.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994); 38 C.F.R. 
§ 4.68.

As previously discussed, the Veteran's foot disabilities 
involve bilateral pronated feet, pes planus with moderate 
heel valgus and early hammertoes, metatarsalgia and residuals 
of cold injury bilaterally.  The competent evidence of record 
does not reflect that these disabilities have any functional 
impact on the Veteran's left knee, including natural knee 
action.  Rather, at the most recent VA examination it was 
noted that his symptoms associated with his bilateral foot 
disabilities include extremely cold feet with pain and 
stiffness.  The examiner noted that there was no painful foot 
manipulation and no incoordination upon examination.  
Objective examination revealed feet that are extremely cold 
to palpation, no hair growth, sensitivity to cold, bilateral 
pes planus, extensive vascular calcification, pain and 
stiffness, minimal weakness, fatigue upon repetitive use, and 
probation.  No mention is made of any functional impact on 
the Veteran's knee.  

Absent competent evidence that the Veteran's service-
connected disabilities of the feet affect his natural knee 
action, the Board finds that these disabilities do not more 
closely resemble that of an amputation not improvable by 
prosthesis controlled by natural knee action, an amputation 
of a leg with defective stump and thigh amputation 
recommended, or an amputation of the middle or lower third of 
the thigh.  Thus, assuming arguendo, that the hypothetical 
elective level of the amputation is below the knee joint, 
permitting prosthesis, a 40 percent combined rating would be 
the maximum assignable under the "Amputation Rule" set 
forth in 38 C.F.R. § 4.68 and Codes 5161, 5162-5164.  
Therefore, as a matter of law, a rating in excess of the 30 
percent rating for bilateral pronated feet, pes planus with 
moderate heel valgus and early hammertoes, metatarsalgia, and 
a rating in excess of the 30 percent rating for residuals of 
frostbite, of both the right and left foot is not assignable.  
See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the 
law and not the evidence is dispositive, the claim should be 
denied or the appeal to the Board terminated as a consequence 
of the absence of legal merit or lack of entitlement under 
the law).

Finally, in Thun v. Peake, 22 Vet. App. 111, 115 (2008), the 
Court held that the determination of whether a Veteran is 
entitled to an extra-schedular rating under 38 C.F.R. 
§ 3.321(b) is a three-step inquiry, beginning with a 
threshold finding that the evidence before VA "presents such 
an exceptional disability picture that the available 
schedular evaluations for that service-connected disability 
are inadequate."  In other words, the Board must compare the 
level of severity and symptomatology of the Veteran's 
disability with the established criteria found in the rating 
schedule for that disability; if the criteria reasonably 
describe the Veteran's disability level and symptomatology, 
then his disability picture is contemplated by the rating 
schedule.  Id.

The Board notes that there is no evidence of record that the 
Veteran's bilateral foot disabilities warrant a higher rating 
on an extraschedular basis.  38 C.F.R. § 3.321(b) (2009).  
Any limits on the Veteran's employability due to his 
disability have been contemplated in the above stated ratings 
under Diagnostic Codes 5167, 5276 and 7122.  The evidence 
also does not reflect that the Veteran's disability has 
necessitated any frequent periods of hospitalization or 
caused marked interference with employment.  Indeed, the 
record notes several times that the Veteran is retired.  
Thus, the record does not show an exceptional or unusual 
disability picture not contemplated by the regular schedular 
standards that would warrant the assignment of an 
extraschedular rating.  Since application of the regular 
schedular standards is not rendered impracticable in this 
case, the Board is not required to refer this matter to the 
RO for the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1) (2009) for consideration of the assignment of an 
extraschedular evaluation.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to a disability rating in excess of 10 percent 
for service-connected bilateral hearing loss is denied.

Entitlement to a disability rating in excess of 30 percent 
for bilateral pronated feet, pes planus with moderate heel 
valgus and early hammertoes, metatarsalgia is denied.

Entitlement to a disability rating in excess of 30 percent 
for residuals of cold injury to the left foot is denied.

Entitlement to a disability rating in excess of 30 percent 
for residuals of cold injury 


to the right foot is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


